DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandez et al. (US 2013/0310820).
Regarding claim 34 and 42, Fernandez discloses an apparatus for neuromodulation treatment, the apparatus comprising: a catheter (fig.1; catheter 118)  having an elongate shaft that is configured to be delivered to a treatment site within a vessel (fig.1); a neuromodulation element/electrode (fig.1; optical fiber 120) coupled to the elongate shaft and configured to be positioned into contact with and delivery energy to a wall of the vessel [0042]; and a console (fig.1; microcontroller 110) coupled to the neuromodulation element and configured to: determine an inner diameter of the vessel at the treatment site based on a physical configuration of the apparatus ([0040]-[0042]; Fernandez uses the physical configuration of optical fiber 120 in order to determine the diameter of the vessel. Physical configuration is such a broad term that does not change the scope of the claim), deliver neuromodulation energy to modulate one or more nerves at or near the treatment site within the vessel based on the inner diameter of the vessel [0042].

Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive.
The Applicant has argued that Fernandez fails to disclose or suggest console coupled to neuromodulation element and configured to: determine an inner diameter of vessel at treatment site based on a physical configuration of the apparatus, and deliver neuromodulation energy to modulate one or more nerves at or near the treatment site within the vessel based on the inner diameter of the vessel. 
As discussed over the phone with Attorney Jessica H. Kwak Rauckman on 11/03/2022 , the limitation that recites “based on a physical configuration” is a very board term that can be interpreted any part of the device state that is being used for the treatment reads as a physical configuration. Fernandez uses the fiber’s center axis to measure the tissue reflectivity which reads on the physical configuration. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. The device of Fernandez is capable of performing a neuromodulation treatment since Fernandez teaches a method/device are disclosed for performing procedures in body lumens using a local energy source [0029]. 
The priority statement is an error and the instant claims set are given the priority benefit date of 04/25/2014. 

Allowable Subject Matter
Claim 35-41 and 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner also found a reference Hijii (US 2004/0172111) teaches high frequency cauterizing power supply unit includes a control circuit for controlling a power supply circuit and waveform generating circuit. The control circuit detects a setting power and the number of times of output according to the diameter of a blood vessel with a simple method in a short period of time, and controls the output period so as to be shortened, and also controls a setting power and the number of times of output depending on the diameter of the blood vessel (abstract). However, both Fernandez and Hijii fail to disclose a console that is configured to deliver an amount of energy that has a direct or indirect linear relationship with the longitudinal shift of the neuromodulation element at a time of detection of stable contact with the vessel or a gauge coupled to the electrode and configured to measure a longitudinal shift of the electrode relative to the elongate shaft during deployment and the console is configured to determine that the electrode is in stable contact with the wall of the vessel based on measured impedance values and determine the inner diameter of the vessel at the treatment site based on the physical configuration of the apparatus after determining the electrode is in stable contact with the wall of the vessel.  
The examiner failed to find prior art, neither alone, nor in combination, that discloses the console is configured to: determine that the neuromodulation element is in stable contact with the wall of the vessel based on measured impedance values; determine a longitudinal shift of the neuromodulation element; and determine the inner diameter of the vessel based on the longitudinal shift and/or a gauge coupled to the neuromodulation element/electrode and configured to measure a longitudinal shift of the neuromodulation element/electrode relative to the elongate shaft during deployment and the console is configured to determine that the electrode is in stable contact with the wall of the vessel based on measured impedance values and determine the inner diameter of the vessel at the treatment site based on the physical configuration of the apparatus after determining the electrode is in stable contact with the wall of the vessel while also including each and every limitation set forth in the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGIST S DEMIE/Primary Examiner, Art Unit 3794